The plaintiff sues as assignee of the Oregon Wool Scouring Mills. The suit grows out of a transaction in which the *Page 697 
Oregon Wool Scouring Mills handled the defendant's 1920 clip of wool. The contention of the plaintiff is that the wool was delivered and handled under a consignment contract. The defendant contends that it was sold to the Oregon Wool Scouring Mills. On the trial of the case without a jury, findings, conclusions and judgment were entered in favor of the plaintiff. The defendant has appealed.
The sole question presented on the appeal is whether or not the transaction was a consignment or a sale. It is argued here as an issue of fact only, upon conflicting evidence. According to the requirement of the statute applicable to appeals in such cases tried without a jury, all the testimony as to the facts shown by the statement of facts has been examined de novo, upon consideration of which we are satisfied that it justifies and preponderates in favor of the findings, conclusions and judgment of the trial court.
Affirmed.